Citation Nr: 1117171	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-29 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether an overpayment of compensation benefits in the calculated amount of $4,526.00 was properly created.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, P. H.



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to February 1979, and from January 1993 to June 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota, which retroactively decreased the Veteran's VA compensation benefits for the period from July 2001 to March 2007, resulting in the creation of an overpayment in the amount of $4,526.00.  The Veteran challenged the validity of the debt.

The issue of entitlement to a waiver of recovery of an overpayment of VA nonservice-connected pension payments in the amount of $4,526.00 has been raised by the record (see VA Form 9, September 24, 2008), but has not been adjudicated by the RO.  Therefore, this issue is referred to the RO for proper development.


FINDINGS OF FACT

1.  As pertinent to this appeal, the Veteran was in receipt of compensation benefits in an amount which included additional compensation for his former spouse, D, for the period from July 2001 to March 2007.

2.  The Veteran was divorced from his spouse, D, in June 2000.

3.  The Veteran married his current spouse, A, in June 2001.

4.  VA was not notified of the Veteran's marriage to A until March 2007.




CONCLUSION OF LAW

The overpayment of VA compensation benefits in the amount of $4,526.00, was properly created.  38 U.S.C.A. §§ 1115, 5110, 5112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.4, 3.401, 3.501 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Notably, the VCAA does not apply to the issue at hand.  See Barger v. Principi, 16 Vet. App. 132 (2002); see generally Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000).  The statute governing waiver claims, however, has its own notice provisions.  38 U.S.C.A. § 5302 (West 2002).  In a waiver of overpayment claim, the payee must be notified of his right to dispute the debt and request a waiver of the debt with a description of the procedures for submitting the application.  The appellant was sent proper notice of the overpayment debt in December 2007.  In addition, the Veteran is represented by an organization which is knowledgeable with respect to the controlling law.  Accordingly, the notice provisions with regard to this appeal have been met.

II.  Validity of the Debt

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962 (2010).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a) (2010).

In this case, the Veteran was originally granted entitlement to service-connected compensation benefits at the 40 percent rate by a rating decision dated in January 1999.  In a letter dated in February 1999, he was informed of his award of service connection, and notified of various conditions concerning his award of compensation benefits, including an explanation that the monthly rate included an additional allowance for two dependents, to include spouse D.  The Veteran was informed that, if there was any change in the status of his dependents, he should notify VA immediately, since most changes would affect the monthly rate, and prompt notification can prevent or reduce any overpayment.

In March 2007, the Veteran notified VA with regard to his marriage to current spouse, A.  The completed form notified VA that the Veteran had married A in June 2001.  As a result, VA sent a notice to the Veteran in October 2007 which proposed to reduce his compensation payments because he had been receiving payments based on his marriage to D, and he was now married to A.  

The law provides that additional compensation may be paid to a Veteran on account of a dependent spouse, if the Veteran has service-connected disability rated 30 percent or more.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The effective date for additional compensation for a dependent spouse is the latest date of the Veteran's marriage, if the evidence of the event is received within one year of the marriage; otherwise, the date notice of the dependent is received.  38 C.F.R. § 3.401(b); see 38 U.S.C.A. § 5110(f).  Payment commences the beginning of the month after the effective date.  38 U.S.C.A. § 5111.  The effective date of a reduction of compensation due to divorce will be last day of the month in which the divorce occurred.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).

Thus, the Veteran is not entitled to benefits on behalf of the new spouse, A, until VA is notified of the marriage (and, of course, the preceding divorce), but his entitlement to benefits for the previous spouse, D, ceased with the divorce, regardless of when VA was informed.

During his Board hearing, the Veteran testified that, following his divorce from D, he submitted documentation in a timely manner at the Norfolk Naval Station.  The Veteran stated that he assumed the personnel at the Naval Station were VA employees, noting, "I thought you guys were all VA."  He further testified that he had no indication that he was required to take additional action in order to have his VA benefits continued for a dependent spouse.  See Transcript, pp. 3-6.

While the Veteran may not recall the substance of the February 1999 letter from VA, he had been notified that he was receiving additional benefits for his spouse, D, in February 1999, and that he must notify VA right away of any change in the status of his dependents.  Thus, he was notified, by VA, that he was receiving benefits for his spouse, who was identified by name, and that VA must be provided notice of any dependency changes.  Less than three years later, in June 2001, he was divorced from this identified spouse.  He did not notify VA of his divorce at the time; nevertheless, as of July 2001, he was no longer entitled to receive compensation benefits in an amount based on a dependent spouse, D, whether or not VA was notified of the divorce.

One year following his divorce from D, in June 2002, he remarried, this time to A.  At that point, he would have been entitled to receive benefits for a dependent spouse, if he had provided evidence of the remarriage (and prior divorce) within a year, but he did not notify VA of his remarriage, nor provide documentation of the remarriage within a year; indeed, until 2007.

The Veteran contends that because he had a dependent spouse for all but one year of the period covered by the overpayment, he is entitled to the additional benefit for a spouse for the period from July 2002 to March 2007, and thus should not be charged for an overpayment for that period.  The law pertaining to VA benefits, however, requires not only the existence of a dependent spouse, but that VA receives proof of the relationship; both of these requirements must be met before entitlement is established.  See 38 U.S.C.A. § 5112(f); 38 C.F.R. § 3.401.

In this case, the Veteran was divorced from D in June 2001, thus terminating his entitlement to compensation for a dependent spouse.  He married A in June 2002, but did not notify VA of this marriage until March 2007; thus, entitlement to benefits for the dependent spouse A cannot be effective prior to the date of notification.  Therefore, payments for the dependent spouse A properly commenced in April 2007, and the overpayment in the amount of $4,526.00 was properly created from July 2001 to March 2007.  As the law is dispositive in this case, and the relevant facts are not in dispute, the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, the benefit-of- the-doubt doctrine is inapplicable.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An overpayment in the calculated amount of $4,526.00, was properly created; the appeal is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


